Case 8:21-cv-00021-SDM-CPT Document 18 Filed 01/19/21 Page 1 of 5 PageID 169




                    UNITED STATES DISTRICT COURT
                     MIDDLE DISTRICT OF FLORIDA
                           TAMPA DIVISION


TERESA M. GAFFNEY, Individually,
SARAH K. SUSSMAN, Individually,
and as Trustee of the Sussman Family
Trust,

      Plaintiffs,
                                               Case No: 8:21-cv-00021-SDM-CPT

v.

CHIEF JUDGE RONALD FICARROTTA,
in his individually capacity and in his official
capacity, JUDGE PAUL HUEY, in his individual
capacity and in his official capacity, JUDGE REX
BARBAS, in his individual capacity and in his
official capacity, JUDGE CAROLINE TESCHE
ARKIN, in his individually capacity and in his
official capacity, HILLSBOROUGH COUNTY,
a Municipal Entity, and THE STATE OF FLORIDA,
DEPARTMENT OF FINANCIAL SERVICES,
DIVISION OF RISK MANAGEMENT,

      Defendants.

       MOTION FOR ADMISSION PRO HAC VICE AND WRITTEN
              DESIGNATION AND CONSENT TO ACT

      Pursuant to Rule 2.02 of the Local Rules for the United States District Court

of the Middle District of Florida, Plaintiffs Teresa M. Gaffney and Sarah Sussman

individually and as Trustee of the Sussman Family Trust (collectively “Plaintiffs”),

by and through its undesigned counsel, moves this Court for an order allowing James
Case 8:21-cv-00021-SDM-CPT Document 18 Filed 01/19/21 Page 2 of 5 PageID 170




J. Macchitelli to appear in this Court as lead co-counsel on behalf of Plaintiffs in the

above styled lawsuit. In support of this motion, Plaintiff states as follows:

      1.       Mr. Macchitelli and his law firm, The Law Office of James J.

Macchitelli, has been retained to represent Plaintiffs as the lead co-counsel in all

proceedings conducted in this case.

      2.       Mr. Macchitelli is not admitted to practice in the United States District

Court for the Middle District of Florida.

      3.       Mr. Macchitelli is a member in good standing and admitted to practice

in: The Illinois State Bar; United States District Court North District of Illinois; and

the Seventh Circuit Court of Appeals.

      4.       Mr. Macchitelli is familiar with, and will be governed by, the Local

Rules of the United States District Court for the Middle District of Florida, including

Rule Rule 2.04 thereof in particular. Mr. Macchitelli is familiar with, and will be

governed by, the Code of Professional Responsibility and the other ethical

limitations or requirements governing the professional behavior of members of the

Florida Bar.

      5.       Mr. Macchitelli shall serve as lead counsel, but he designates Sheldon

D. McMullen and the law firm of Sheldon D. McMullen, P.A. 1501 S. Dale Mabry

Hwt, Ste. A-10, Tampa, Florida 33629, sdm@sdmlawfirm.com and Dov Sussman,

P.O. Box 18112, Tampa, Florida 33679, dovsussman91@gmail.com as the lawyers



                                            2
Case 8:21-cv-00021-SDM-CPT Document 18 Filed 01/19/21 Page 3 of 5 PageID 171




and law firms upon whom all notices and papers may be served and who will be

responsible for the progress of the case, including the trial in default of the non-

resident attorney. Both Sheldon D. McMullen and Dov Sussman are members in

good standing of the Florida Bar and the United States District Court for the Middle

District of Florida and both maintain an office in this state for the practice of law.

      6.       Through his signature below, Sheldon D. McMullen of the law firm of

Sheldon D. McMullen, P.A. hereby consents to such designation and the terms of

this Motion.

      7.       Pursuant to Rule 2.02(a), Local Rules, United States District Court,

Middle District of Florida, Sheldon D. McMullen certifies that Mr. Macchitelli has

complied with the fee requirements of Rule 2.01(d) and will complete e-filing

registration in accordance with Rule 2.01(d) of the Local Rules of the United States

District Court for the Middle District of Florida.

      WHEREFORE, Plaintiffs respectfully request this Court enter an order

admitting James Macchitelli to practice before this Court pro hac vice for all

purposes relating to this matter.

                         RULE 3.01(g) CERTIFICATION

      Pursuant to Local Rule 3.01(g), Local Rules of the United States District Court

for the Middle District of Florida, counsel for the Defendants confirmed via e-mail




                                           3
Case 8:21-cv-00021-SDM-CPT Document 18 Filed 01/19/21 Page 4 of 5 PageID 172




that she does oppose the relief sought in this Motion by providing an objection

without providing any basis for the objection.


                                             Respectfully submitted,

                                             /s/ Sheldon D. McMullen__________
                                             Sheldon D. McMullen, Esq.
                                             Florida Bar No: 0610674
                                             SHELDON D. McMULLEN, PA
                                             1501 S. Dale Mabry Hwy, Ste A10
                                             Tampa, Florida 33629
                                             Email: sdm@sdmlawfirm.com
                                             Telephone: (813) 992-2889

                                             /s/ Dov Sussman_________________
                                             Dov Sussman, Esq.
                                             Florida Bar No: 518920
                                             P.O. Box 18112
                                             Tampa, Florida 33679
                                             Email: dovsussman91@gmail.com
                                             Telephone: (813) 287-1159

                                             -and-

                                             /s/ James J. Macchitelli___________
                                             James J. Macchitelli *
                                             Illinois Bar No: 6208773
                                             1501 Perimeter Drive #400
                                             Schaumberg, Illinoi 60173
                                             Email: jimmymacclaw@gmail.com
                                             Telephone: (847) 414-4532

                                             *Pending Admission Pro Hac Vice

                                             Attorneys for Plaintiffs Teresa M.
                                             Gaffney and Sarah K. Sussman,
                                             Individually and as Trustee of the
                                             Sussman Family Trust

                                         4
Case 8:21-cv-00021-SDM-CPT Document 18 Filed 01/19/21 Page 5 of 5 PageID 173




                       CERTIFICATE OF SERVICE

      I HEREBY CERTIFY that a true and correct copy of the foregoing was filed

via electronic filing using the CM/ECF system with the Clerk of the Court on

January 19, 2021, which sent e-mail notification of such filing to all CM/ECF

participants.


                                          /s/ Sheldon D. McMullen__________
                                          Sheldon D. McMullen, Esq.




                                      5
